Black,
dissenting: I think the Commissioner’s determination in this proceeding should be sustained. I, therefore, dissent from the majority opinion.
The findings of fact show that the taxpayer’s mother was, during the taxable year, living with her husband, William Ash, and that Ash was employed and received about $2,100 income during the taxable year. Notwithstanding this fact, William Ash and Mrs. Ash resided with petitioner and petitioner contributed the entire support of her mother. Even though this was so and was a very generous act on petitioner’s part, I don’t think it gives her the right to deduct $2,500 personal exemption as “head of a family.” Under Treasury Regulations 86, article 25, quoted in the majority opinion, in order for one to be entitled to the personal exemption of $2,500 granted to the head of a family, it is not enough to simply support and maintain in one household one or more individuals who are closely con*257nected with him by blood relationship, relationship by marriage, or by adoption, etc. Those thus supported in the one household must be “dependent” upon the taxpayer who is claiming the $2,500 exemption.
In Mary H. Walton, 37 B. T. A. 620, in discussing the requirement just above referred to, the Board said:
* * * A reading of the applicable regulation which we have quoted above shows that the individual or individuals whom the taxpayer must maintain and support in one household in order to constitute him the “head of a family” must be dependent upon him for support. The language of the regulation is, among other things, “and whose right to exercise family control and provide for these dependent individuals is based upon some moral or legal obligation.” [Italics ours.]
I will agree that if it can be said, under the facts found in the majority opinion, that Mrs. Ash was “dependent” upon her daughter as the word “dependent” is commonly and ordinarily understood, then there would be “moral obligation” enough on petitioner’s part to fulfill the requirement of the regulation. But how can it be said, under the facts found, that Mrs. Ash was dependent upon her daughter for support? She was living on amicable terms with her husband, and her husband was employed and received an income of about $2,100 in the taxable year, though apparently contributing nothing to the support of his wife. I think it is stretching the law beyond anything that Congress ever intended to hold that under such circumstances the mother is dependent upon her daughter for support and that the daughter, who furnished support under these circumstances in one household, maintained by her, is entitled to deduct $2,500 as the “head of a family.”
Now, if the mother had been estranged from her husband and not living with him and had no means of support of her own and on that account lived with her daughter, doubtless under such circumstances the daughter would be entitled to the $2,500 personal exemption provided by law for the head of a family. Cf. Olive Boss, 37 B. T. A. 928. Also, if Ash had been out of employment and had no income with which he could support his wife and by force of these circumstances he and Mrs. Ash had lived in the same household with petitioner during 1934 and petitioner had furnished the sole support of her mother, the personal exemption of $2,500 would perhaps apply.
But the facts here are not that kind of a case and, under the facts as found, I can not agree that petitioner is entitled to the $2,500 personal exemption provided bv law for the “head of a family.”
ARNOLD and Hill agree with this dissent.